DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-19, the closest prior art references, Yano (US 2005/0190332 A1), Zhang (US 2015/0116638 A1), Dixit (US 2018/0259822 A1), Bergh (US 2014/0043668 A1), Poix (US 2013/0265511 A1), and US (2014/0376075 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “a first electrically conducting busbar (31) being arranged in the first region (71) and a second electrically conducting busbar (32) being arranged in the second region (72), a first terminal being electrically connected to the first busbar (31) and a second terminal being electrically connected to the second busbar (32), wherein the first substrate (11) and the second substrate (12) each have an edge deletion (116) in which the transparent conductive electrodes (21, 22) are removed, wherein the edge deletion (116) is complete on the edges non-adjacent to a busbar (31, 32) and there is no or only partial edge deletion on edges adjacent to a busbar (31, 32).”  Namely, the closest prior art references fail to disclose or make obvious to the combination of the edge deletion/removal /lack of conductive layer in the edge region is complete on the edges non-adjacent to a busbar and there is no or only partial edge deletion on edges adjacent to a busbar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871